Citation Nr: 0335780	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  98-16 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of pilonidal 
sinus surgery, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1958, and from December 1958 to September 1960.

This case first came before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision, wherein the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) confirmed and continued a 10 percent 
rating that was in effect for residuals of pilonidal sinus 
surgery.  The Board remanded this case in October 2001 in 
order to obtain additional evidence.  The case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

Residuals of pilonidal sinus surgery consist primarily of 
drainage and irritation at the surgical site, and by well-
healed scars and the absence of impairment of the buttocks or 
rectum.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of 
pilonidal sinus surgery are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, §§ 4.20, 4.118, Diagnostic 
Codes 7804, 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his case, by the Statement of the Case and 
Supplemental Statement of the Case issued in the development 
of this appeal; it is noted that the Supplemental Statement 
of the Case issued in May 2003 set forth the provisions of 
the VCAA.  In addition, the RO, in May 2002, advised him that 
he was to notify VA of any evidence he wanted VA to consider, 
the information he needed to furnish so that VA could seek 
those records, and the steps VA would undertake to obtain any 
such evidence.  The Board accordingly finds that he was 
advised as to what evidence was needed to establish 
entitlement to the benefits sought, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA, and that he has been accorded a VA 
examination.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

Finally, the Board notes that the requirements set forth by 
the United States Court of Appeals for the Federal Circuit 
with regard to the time period for the submittal of evidence 
by a claimant are satisfied.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  While the most 
recent Supplemental Statement of the Case, issued in May 
2003, advised the veteran that he was to submit additional 
evidence in response thereto within 60 days, it is also noted 
that he advised VA, by means of a letter received thereafter, 
that he had stated his case completely, that he did want to 
wait for the 60-day period to expire, and for his case to be 
forwarded to the Board for its decision.  The Board is of the 
opinion that this statement can reasonably be interpreted as 
a waiver of the one-year requirement stipulated by the 
Federal Court in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, supra.

II.  Increased Rating for Residuals of Pilonidal Sinus 
Surgery

Service connection for a disability characterized as 
residuals of pilonidal sinus surgery was granted by the 
Pittsburgh, Pennsylvania, RO in November 1976, with a 10 
percent rating assigned by means of a rating action rendered 
in December 1976.  The veteran currently contends that this 
rating does not reflect the severity of this disability, and 
that increased compensation should be assigned.  After a 
review of the evidence, however, the Board finds that his 
contentions are not supported by the record, and that his 
claim fails.

The severity of pilonidal sinus surgery residuals is 
ascertained, for VA rating purposes, by the application, by 
analogy, of diagnostic criteria that pertain to the 
evaluation of scars and scarring.  See 38 C.F.R. § 4.118; see 
also 38 C.F.R. § 4.20 (2003).  Under these criteria, the 10 
percent rating currently in effect contemplates superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003).  This is the maximum rating that 
can be assigned under these diagnostic criteria.  A rating 
greater than 10 percent, however, can be awarded based on the 
limitation of function of the body part affected, with 
application of the diagnostic criteria pertinent to that 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2003).  (The Board notes that the criteria for rating scars 
were recently revised; however, changes with regard to the 
diagnostic criteria that are pertinent to this discussion 
were not substantive in nature, and need not be addressed 
further.)

The report of the most recent examination of the veteran, 
which was conducted by VA for compensation and pension 
purposes in September 2002, indicates that there were well-
healed surgical scars at the upper aspect of the buttocks 
where, approximately 40 years ago, a cyst was opened and 
drained.  The examiner noted that, slightly inferior toward 
the rectum, was an area of approximately 2 cm that was opened 
with moist drainage and "a slight degree quite irritated."  
There were no rectal masses indicating that there were any 
active pilonidal cysts.  The examiner explained that "[w]hat 
[the veteran] basically has is a track remaining which is not 
uncommon for this that continues to drain 40 plus years after 
he had the cyst opened and drained."  The examiner, in his 
diagnosis, noted that the sinus drainage caused "some 
irritation."

As indicated above, the 10 percent rating currently in effect 
is the maximum rating that can be awarded under Diagnostic 
Code 7804, which pertains to painful scars, and that a rating 
greater than 10 percent would be appropriate only for a scar 
that affected the function of the body part in question.  In 
the case at hand, while the evidence shows that there is 
drainage from the surgical site, along with some degree of 
concomitant irritation, it is not shown that the function of 
any body part, such as the buttocks or rectum, is impaired in 
any manner.  See, e.g., Diagnostic Code 5317, which pertains 
to disability involving Muscle Group XVII, including the 
gluteus maximus, and which requires a showing of at least 
moderate impairment for the award of a compensable rating.  
38 C.F.R. § 4.73, Diagnostic Code 5317 (2003).  In the 
absence of any such impairment, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for residuals of pilonidal cyst 
surgery.  That claim, accordingly, fails.


ORDER

An increased rating for residuals of pilonidal sinus surgery 
is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



